PER CURIAM.
This is the first of two appeals in which appellant raises three identical points. See case No. 88-2836. We affirm the trial court’s determination to allow appellant to act as his own attorney, as it conducted an appropriate inquiry under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975); see also Jones v. State, 449 So.2d 253 (Fla.1984); Smith v. State, 407 So.2d 894 (Fla.1982). Likewise, the trial court did not err in failing to conduct a competency hearing, and we affirm this point. Rivers v. State, 458 So.2d 762 (Fla.1984). However, we' reverse appellant’s sentence since it was error not to renew the offer of assistance of counsel to him at sentencing. Parker v. State, 539 So.2d 1168 (Fla. 1st DCA 1989); see also Fla.R. Crim.P. 3.111(d)(5).
We affirm the conviction but reverse and remand for resentencing, consistent with this opinion.
HERSEY, C.J., and GUNTHER and POLEN, JJ., concur.